116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dorothy Ann DAIRE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-3574.
United States Court of Appeals, Eighth Circuit.
Submitted June 9, 1997.Filed June 13, 1997.

Before MURPHY and HEANEY, Circuit Judges, and BOGUE,1 District Judge.
PER CURIAM.


1
The issues in this appeal involve the application of a Minnesota no fault offset provision.  Appellant asserts errors by the district court2 in its calculation of the offset, and appellee concedes that remand would be more appropriate than entry of a new damage award by this court.  Appellant states that she did not receive a copy of the district court's findings and order for judgment within the time period in which a Rule 59 motion to amend could have been filed.3  Appellant thus has never brought the asserted calculation errors to the attention of the district court which is familiar with the facts of this case and better situated to make an initial determination as to the proper offset.  We therefore remand the case to the district court so that it may vacate the judgment previously entered and then reinstate it, thereby starting the time running anew within which appellant could file a Rule 59 motion.  The panel will retain jurisdiction and the magistrate judge should certify his findings back to this court.  At that time the parties can indicate whether further appellate attention is needed.


2
It is so ordered.



1
 The Honorable Andrew Bogue, United States District Judge for the District of South Dakota, sitting by designation


2
 The United States Magistrate Judge Jonathan G. Lebedoff, sitting by consent of the parties


3
 Appellant's motion to supplement the record is granted